Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 14, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155568(4)                                                                                         Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ALEXANDER R. SPITZER,                                                                                     Joan L. Larsen,
          Plaintiff,                                                                                                  Justices
                                                                    SC: 155568
  v                                                                 AGC: 2096-14
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant to extend the time for filing
  its answer to the complaint for superintending control is GRANTED. The answer will be
  accepted as timely filed if submitted on or before May 9, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 14, 2017
                                                                               Clerk